DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is dependent upon itself and thus the scope of this claim cannot be determined. For the purposes of this examination, claim 16 will be read to depend upon claim 15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention encompasses non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 12, 13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0005414 A1).
With respect to claim 1, Lee discloses: a medical image processing apparatus for correcting motion artifacts in a medical image (abstract), the medical image processing apparatus comprising: receiving circuitry configured to receive scan data (scanner 220 provides data to processor, 210) that were generated by scanning a region of a subject with a computed tomography apparatus (par. [0031]); and processing circuitry (processor, 210) configured to perform: generating multiple partial angle reconstruction (PAR) images based on the scan data (PAR images, 421-433, par. [0090]), obtaining corresponding characteristics of the multiple PAR images (stacking several PAR images belonging to the same phase, par. [0091]), correspondence mapping on the multiple PAR images based on the obtained corresponding characteristics and on the multiple PAR images (creating motion estimation means via comparison between PAR stacks, par. [0091]; 4D model, par. [0105], also first and second MVF and metric, Fig. 3, steps S304-S308), wherein the correspondence mapping generates correspondence-mapping data (first and second MVF), and generating a motion-corrected reconstruction image based on the correspondence-mapping data and on one or both of the scan data and the PAR images (par. [0035], applying second MVF to raw data or projection data, S310, Fig. 3, MVF is calculated from PAR images, as in Fig. 6, par. [0098-0100]).
With respect to claims 2 and 3, Lee discloses obtaining scan data including projection data of a predetermined range of scan angles (angle range for scanning, par. [0090]), wherein at least one of the predetermined ranges at least partially overlap (Fig. 4, par. [0090]).
With respect to claim 6, Lee discloses: a process of reconstructing a reconstruction image based on the scan data (generation of PAR images from raw data, par. [0090]); a process of segmenting a region of interest in the reconstruction image (processor generates PAR images corresponding to angular sections, par. [0090]); and a process of identifying the scan data that correspond to the region of interest (scan sections, par. [0090], wherein the multiple PAR images are PARs of the region of interest and are generated based on the identified scan data that correspond to the region of interest (several PAR images are generated for same phase and are included in a PAR stack, par. [0091]).
With respect to claim 7, Lee discloses: a process of generating a motion-corrected reconstruction image that corresponds to the region of interest (generation of MVF using two PAR images, step S304, Fig. 3); and a process of combining the motion-corrected reconstruction image that corresponds to the region of interest and the reconstruction image (step S310, Fig. 3).
With respect to claim 8, Lee discloses that the region of interest may include a vessel (par. [0062]).
With respect to claim 9, Lee discloses performing a transform on one or more of the PAR images (par. [0145], Eq. 21).
With respect to claims 12 and 13, Lee discloses the generation of a motion map (MVF, par. [0080]) and using the motion map to generate a motion-corrected reconstruction image (step S310, Fig. 3).
With respect to claim 17, Lee discloses: a medical image processing system comprising: one or more medical image processing apparatuses for correcting motion artifacts in a medical image (abstract), wherein each of the one or more medical image processing apparatuses includes one or more respective computer-readable media and one or more respective processors (par. [0017]), and wherein the one or more respective computer-readable media and one or more respective processors of the one or more medical image processing apparatuses cooperate to perform operations that include: receiving scan data that were generated by scanning a region of a subject with a computed tomography (par. [0031]) apparatus (scanner 220 provides data to processor, 210, also par. [0046]); generating multiple partial angle reconstruction (PAR) images based on the scan data (PAR images, 421-433, par. [0090]); obtaining corresponding characteristics of the multiple PAR images; performing correspondence mapping on the multiple PAR images based on the obtained corresponding characteristics and on the multiple PAR images (creating motion estimation means via comparison between PAR stacks, par. [0091]; 4D model, par. [0105], also first and second MVF and metric, Fig. 3, steps S304-S308), wherein the correspondence mapping generates correspondence-mapping data; and generating a motion-corrected reconstruction image based on the correspondence-mapping data and on one or both of the scan data and the PAR images (par. [0035], applying second MVF to raw data or projection data, S310, Fig. 3, MVF is calculated from PAR images, as in Fig. 6, par. [0098-0100]).
With respect to claim 18, Lee discloses: a method comprising: receiving scan data that were generated by scanning a region of a subject (scanner 220 provides data to processor, 210, also par. [0046]) with a computed tomography (par. [0031]) apparatus; generating multiple partial angle reconstruction (PAR) images based on the scan data (PAR images, 421-433, par. [0090]); obtaining corresponding characteristics of the multiple PAR images (stacking several PAR images belonging to the same phase, par. [0091]); performing correspondence mapping on the multiple PAR images based on the obtained corresponding characteristics and on the multiple PAR images (creating motion estimation means via comparison between PAR stacks, par. [0091]; 4D model, par. [0105], also first and second MVF and metric, Fig. 3, steps S304-S308), wherein the correspondence mapping generates correspondence-mapping data (first and second MVF; and generating a motion-corrected reconstruction image based on the correspondence-mapping data and on one or both of the scan data and the PAR images (par. [0035], applying second MVF to raw data or projection data, S310, Fig. 3, MVF is calculated from PAR images, as in Fig. 6, par. [0098-0100]).
With respect to claim 19, Lee, as applied to claim 18 above, discloses that the method may be embodied on computer-readable media (par. [0153]).
Allowable Subject Matter
Claims 4, 5, 10, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 20-22 are allowed. Claim 16 would be allowable for reasons of dependency upon claim 15 if rewritten to overcome the above rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4, 15 and 20-22 (and possibly claim 16, see rejection above), Lee discloses summation of a plurality of PAR images (par. [0007]), but does not specify performing image registration on at least some of the multiple PAR images.
With respect to claim 5, Lee does not appear to disclose that the multiple PAR images are three-dimensional images and wherein generating the motion-corrected reconstruction image is based on the three-dimensional images, as claimed.
With respect to claims 10 and 11, Lee does not appear to disclose the claimed transform which aligns the direction of the streak artifacts in the multiple PAR images.
With respect to claim 14, Lee does not appear to disclose performing an inverse of the transform, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	5 December 2022